Case 1:18-cv-06681-NRB Document 36-10 Filed 08/02/19 Page 1 of 11




                 EXHIBIT 9
 Case 1:18-cv-06681-NRB Document 36-10 Filed 08/02/19 Page 2 of 11




TRADITIONAL IRA CUSTODIAL AGREEMENT
       AND DISCLOSURE STATEMENT




                                           JPMorgan Chase Bank, N.A.
                                                                 Custodian
                                     Case 1:18-cv-06681-NRB Document 36-10 Filed 08/02/19 Page 3 of 11
                                        TRADITIONAL IRA CUSTODIAL AGREEMENT
                                                                                                                                                       FORM (REV. MARCH 2002)
Form 5305-A under Section 408(a) of the Internal Revenue Code                                            before the end of the calendar year in which the Depositor would have
                                                                                                         reached age 70 1/2. But, in such case, if the Depositor’s surviving spouse
The Depositor named on the Application is establishing a Traditional individual                          dies before distributions are required to begin, then the remaining interest
retirement account under section 408(a) to provide for his or her retirement and for the                 will be distributed in accordance with (a)(ii) above (but not over the period
support of his or her beneficiaries after death.                                                         in paragraph (a)(iii), even if longer), over such spouse’s designated
                                                                                                         beneficiary’s life expectancy, or in accordance with (ii) below if there is
The Custodian named on the Application has given the Depositor the disclosure                            no such designated beneficiary.
statement required by Regulations section 1.408-6.
                                                                                                    (ii) the remaining interest will be distributed by the end of the calendar year
The Depositor has assigned the Custodial account the sum indicated on the                                containing the fifth anniversary of the Depositor’s death.
Application.
                                                                                            4. If the Depositor dies before his or her entire interest has been distributed and if the
The Depositor and the Custodian make the following agreement:                                  designated beneficiary is not the Depositor’s surviving spouse, no additional
                                                                                               contributions may be accepted in the account.
ARTICLE I
Except in the case of a rollover contribution described in section 402(c), 403(a)(4),       5. The minimum amount that must be distributed each year, beginning with the year
403(b)(8), 408(d)(3), or 457(e)(16), an employer contribution to a simplified employee         containing the Depositor’s required beginning date, is known as the "required
pension plan as described in section 408(k), or a recharacterized contribution described       minimum distribution" and is determined as follows:
in section 408A(d)(6), the Custodian will accept only cash contributions up to $3,000
per year for tax years 2002 through 2004. That contribution limit is increased to $4,000        (a) the required minimum distribution under paragraph 2(b) for any year,
for tax years 2005 through 2007 and $5,000 for 2008 and thereafter. For individuals                 beginning with the year the Depositor reaches age 70 1/2, is the Depositor’s
who have reached the age of 50 before the close of the tax year, the contribution limit             account value at the close of business on December 31 of the preceding year
is increased to $3,500 per year for tax years 2002 through 2004, $4,500 for 2005,                   divided by the distribution period in the uniform lifetime table in Regulations
$5,000 for 2006 and 2007, and $6,000 for 2008 and thereafter. For tax years after 2008,             section 1.401(a)(9)-9. However, if the Depositor’s designated beneficiary is
the above limits will be increased to reflect a cost-of-living adjustment, if any.                  his or her surviving spouse, the required minimum distribution for a year shall
                                                                                                    not be more than the Depositor’s account value at the close of business on
ARTICLE II                                                                                          December 31 of the preceding year divided by the number in the joint and last
The Depositor’s interest in the balance in the Custodial account is nonforfeitable.                 survivor table in Regulations section 1.401(a)(9)-9. The required minimum
                                                                                                    distribution for a year under this paragraph (a) is determined using the
ARTICLE III                                                                                         Depositor’s (or, if applicable, the Depositor and spouse’s) attained age (or
1. No part of the Custodial account funds may be invested in life insurance contracts,              ages) in the year.
   nor may the assets of the Custodial account be commingled with other property
   except in a common trust fund or common investment fund (within the meaning of               (b) the required minimum distribution under paragraphs 3(a) and 3(b)(i) for a
   section 408(a)(5)).                                                                              year, beginning with the year following the year of the Depositor’s death (or
                                                                                                    the year the Depositor would have reached age 70 1/2, if applicable under
2. No part of the Custodial account funds may be invested in collectibles (within the               paragraph 3(b)(i)) is the account value at the close of business on December
   meaning of section 408(m)) except as otherwise permitted by section 408(m)(3),                   31 of the preceding year divided by the life expectancy (in the single life table
   which provides an exception for certain gold, silver, and platinum coins, coins                  in Regulations section 1.401(a)(9)-9) of the individual specified in such
   issued under the laws of any state, and certain bullion.                                         paragraphs 3(a) and 3(b)(i).
ARTICLE IV                                                                                      (c) the required minimum distribution for the year the Depositor reaches age
1. Notwithstanding any provision of this Agreement to the contrary, the distribution                70 1/2 can be made as late as April 1 of the following year. The required
   of the Depositor’s interest in the Custodial account shall be made in accordance                 minimum distribution for any other year must be made by the end of such year.
   with the following requirements and shall otherwise comply with section 408(a)(6)
   and the regulations thereunder, the provisions of which are herein incorporated by       6. The owner of two or more Traditional IRAs may satisfy the minimum distribution
   reference.                                                                                  requirements described above by taking from one Traditional IRA the amount
                                                                                               required to satisfy the requirement for another in accordance with the Regulations
2. The Depositor’s entire interest in the Custodial account must be, or begin to be,           under section 408(a)(6).
   distributed not later than the Depositor’s required beginning date, April 1 following
   the calendar year in which the Depositor reaches age 70 1/2. By that date, the           ARTICLE V
   Depositor may elect, in a manner acceptable to the Custodian, to have the balance        1. The Depositor agrees to provide the Custodian with all information necessary to
   in the Custodial account distributed in: (a) a single sum or (b) payments over a            prepare any reports required by section 408(i) and Regulations sections 1.408-5
   period not longer than the life of the Depositor or the joint lives of the Depositor        and 1.408-6.
   and his or her designated beneficiary.
                                                                                            2. The Custodian agrees to submit to the Internal Revenue Service (IRS) and
3. If the Depositor dies before his or her entire interest is distributed to him or her,       Depositor the reports prescribed by the IRS.
   the remaining interest will be distributed as follows:
                                                                                            ARTICLE VI
    (a) If the Depositor dies on or after the required beginning date and:                  Notwithstanding any other articles which may be added or incorporated, the provisions
                                                                                            of Articles I through III and this sentence will be controlling. Any additional articles
        (i) the designated beneficiary is the Depositor’s surviving spouse, the             inconsistent with section 408(a) and the related Regulations will be invalid.
            remaining interest will be distributed over the surviving spouse’s life
            expectancy as determined each year until such spouse’s death, or over the       ARTICLE VII
            period in paragraph (a)(iii) below if longer. Any interest remaining after      This Agreement will be amended as necessary to comply with the provisions of the
            the spouse’s death will be distributed over such spouse’s remaining life        Code and the related Regulations. Other amendments may be made with the consent
            expectancy as determined in the year of the spouse’s death and reduced by       of the persons whose signatures appear on the Application.
            1 for each subsequent year, or, if distributions are being made over the
            period in paragraph (a)(iii) below, over such period.                           ARTICLE VIII
                                                                                            8.01 Definitions: In this part of this Agreement (Article VIII), the words "you" and
        (ii) the designated beneficiary is not the Depositor’s surviving spouse, the             "your" mean the Depositor, the words "we," "us" and "our" mean the
             remaining interest will be distributed over the beneficiary’s remaining life        Custodian, "Code" means the Internal Revenue Code, and "Regulations"
             expectancy as determined in the year following the death of the Depositor           means the Treasury Regulations.
             and reduced by 1 for each subsequent year, or over the period in paragraph
             (a)(iii) below if longer.                                                      8.02    Agreement: By executing the Application, you are agreeing to the terms and
                                                                                                    conditions set forth in this Traditional individual retirement account agreement
        (iii) there is no designated beneficiary, the remaining interest will be                    (as well as the Account Rules and Regulations).
              distributed over the remaining life expectancy of the Depositor as
              determined in the year of the Depositor’s death and reduced by 1 for each     8.03    Notices and Change of Address: Any required notice regarding this IRA will
              subsequent year.                                                                      be considered effective when we send it to the intended recipient at the last
                                                                                                    address which we have in our records. Any notice to be given to us will be
    (b) If the Depositor dies before the required beginning date, the remaining interest            considered effective when we actually receive it. You, or the intended
        will be distributed in accordance with (i) below or, if elected or there is no              recipient, must notify us of any change of address.
        designated beneficiary, in accordance with (ii) below:
                                                                                            8.04    Representations and Responsibilities:
        (i) the remaining interest will be distributed in accordance with paragraphs
            (a)(i) and (a)(ii) above (but not over the period in paragraph (a)(iii), even           (a) You represent and warrant to us that any information you have given or will
            if longer), starting by the end of the calendar year following the year of              give us with respect to this Agreement is complete and accurate. Further, you
            the Depositor’s death. If, however, the designated beneficiary is the                   agree that any directions you give us, or action you take will be proper under
            Depositor’s surviving spouse, then this distribution is not required to begin           this Agreement, and that we are entitled to rely upon any such information or

Traditional IRA Plan Doc (01/07)                                                   *Page 2 of 10                                                ©2007 BISYS Retirement Services
                            Case
         directions. If we fail         1:18-cv-06681-NRB
                                to receive   directions from you regarding anyDocument
                                                                                  transaction, or 36-10
                                                                                                  8.05     Filed
                                                                                                       Service        08/02/19
                                                                                                                  Fees:  We have the rightPage      4 ofan11
                                                                                                                                               to charge      annual service fee or other
         if we receive ambiguous directions regarding any transaction, or we, in good                  designated fees (e.g., a transfer, rollover or termination fee) for maintaining your
         faith, believe that any transaction requested is in dispute, we reserve the right to          IRA. In addition, we have the right to be reimbursed for all reasonable expenses,
         take no action until further clarification acceptable to us is received from you or           including legal expenses, we incur in connection with the administration of your
         the appropriate government or judicial authority. We shall not be responsible for             IRA. We may charge you separately for any fees or expenses, or we may deduct
         losses of any kind that may result from your directions to us or your actions or              the amount of the fees or expenses from the assets in your IRA at our discretion.
         failures to act, and you agree to reimburse us for any loss we may incur as a result          We reserve the right to charge any additional fee upon 30 days notice to you that
         of such directions, actions or failures to act. We shall not be responsible for any           the fee will be effective.
         penalties, taxes, judgments or expenses you incur in connection with your IRA.                Any brokerage commissions attributable to the assets in your IRA will be
         We have no duty to determine whether your contributions or distributions comply               charged to your IRA. You cannot reimburse your IRA for those commissions.
         with the Code, Regulations, rulings or this Agreement. We may permit you to
         appoint, through written notice acceptable to us, an authorized agent to act on          8.06 Investment of Amounts in the IRA: You have exclusive responsibility for and
         your behalf with respect to this Agreement (e.g., attorney-in-fact, executor,                 control over the investment of the assets of your IRA. All transactions shall be
         administrator, investment manager), however, we have no duty to determine the                 subject to any and all restrictions or limitations, direct or indirect, which are
         validity of such appointment or any instrument appointing such authorized agent.              imposed by our charter, articles of incorporation, or bylaws; any and all applicable
         We shall not be responsible for losses of any kind that may result from directions,           Federal and State laws and regulations; the rules, regulations, customs and usages
         actions or failures to act by your authorized agent, and you agree to reimburse us            of any exchange, market or clearing house where the transaction is executed; our
         for any loss we may incur as a result of such directions, actions or failures to act          policies and practices; and this Agreement. After your death, your beneficiary(ies)
         by your authorized agent. You will have fourteen (14) days after you receive any              shall have the right to direct the investment of your IRA assets, subject to the same
         documents, statements or other information from us to notify us in writing of any             conditions that applied to you during your lifetime under this Agreement
         errors or inaccuracies reflected in these documents, statements or other                      (including, without limitation, Section 8.04 of this article). We shall have no
         information. If you do not notify us within 14 days, the documents, statements or             discretion to direct any investment in your IRA. We assume no responsibility for
         other information shall be deemed correct and accurate, and we shall have no                  rendering investment advice with respect to your IRA, nor will we offer any
         further liability or obligation for such documents, statements, other information             opinion or judgment to you on matters concerning the value or suitability of any
         or the transactions described therein.                                                        investment or proposed investment for your IRA. In the absence of instructions
                                                                                                       from you or unless otherwise specifically agreed to the contrary, IRA assets for
   (b)   You represent and warrant that by establishing, designating and funding an IRA                which no investment directions have been received (or for which directions have
         or rollover conduit account, you                                                              been received but are not reasonably understandable) will be automatically
         • are eligible to establish such an account;                                                  invested in your Chase Retirement Money Market Account (“MMA”), or if no
         • have received a distribution eligible for such treatment; and                               such account has been established, in a MMA that will be established by us on
                                                                                                       your behalf. When you open an IRA brokerage account, you authorize the Bank to
         • understand the consequences of such a designation.                                          automatically open an MMA (if you do not already have one).
   (c)   An account shall be established and maintained under this agreement only by                   IRA brokerage account transactions will be settled as follows:
         you, acting individually. The account established under this arrangement shall be
         for your exclusive benefit and that of your beneficiaries.                                       • IRA brokerage account transactions (excluding those for Investment
                                                                                                             Advisory Accounts) will be settled from the funds in the MMA if your IRA
   (d)   Except for rollover and transfer contributions, all contributions made by you shall                 brokerage account:
         be made in cash and shall be accompanied by such form(s) as may be required
         by us. You shall be solely responsible for the amount of all contributions to the                  - was opened on June 28, 2005 or after, or
         account, and we shall have no responsibility or liability for determining the                      - was opened prior to June 28, 2005 and a Money Market Mutual Fund had
         amount of any contributions or for any taxes, penalties or other consequences                        not been established as your settlement account.
         resulting from any such determination.                                                           • IRA brokerage account transactions will be settled from the funds in the
   (e)   If this is an IRA rollover, the Custodian may require that a separate IRA be                        Money Market Mutual Fund if your brokerage account:
         opened to accept regular IRA contributions.                                                         - is an Investment Advisory Account, or
   (f)   Periodically and on the dates that may be prescribed by law or regulation, we                       - was opened prior to June 28, 2005 and a Money Market Mutual Fund
         shall mail to you at your last-known address a written report reflecting (a) the                      had been established as your settlement account.
         receipts, disbursements and other transactions effected by us during the period,
         (b) the total assets and liabilities of the IRA at the close of the period, and (c) such      We will not exercise the voting rights and other shareholder rights with respect
         other information as may be required by law or regulations.                                   to investments in your IRA unless you provide timely written directions
                                                                                                       acceptable to us.
         • You shall advise us in writing within 14 days following receipt of such report
            of any corrections to the report. Upon expiration of such 14-day period, we                You will select the type of investment for your IRA assets, provided, however,
            shall be released and discharged from all liability and accountability to anyone           that your selection of investments shall be limited to those types of investments
            (including the beneficiary) with respect to any acts, transactions and                     that we offer or otherwise make available for investment by your IRA.
            obligations as shown in or reflected by such report, except with respect to any 8.07       Beneficiary(ies): If you die before you receive all of the amounts in your IRA,
            such act or transaction as to which you shall have filed written objections with           payments from your IRA will be made to your beneficiary(ies).
            us within such 14-day period.                                                              You may designate one or more persons or entities as beneficiary of your IRA.
         • You acknowledge and agree that we may share information regarding all                       This designation can only be made on a form provided by or acceptable to us,
            accounts in this IRA, or any other IRA you may hold with us, with our affiliates           and it will only be effective when it is filed with us during your lifetime. Unless
            and third parties (including brokerage agent, clearing broker or mutual fund               otherwise specified, each beneficiary designation you file with us will cancel all
            manager) that provide services for any investments you may hold in an IRA                  previous ones. Unless you are married and live in a community or marital
            brokerage account in connection with the preparation, processing or retention              property state, the consent of a beneficiary shall not be required for you to revoke
            of said report or other recordkeeping.                                                     your beneficiary. If you are married and live in a community or marital property
   (g)   No person other than you (or, if you are deceased, your beneficiary) may require              state and name someone other than, or in addition to, your spouse, your spouse
         an accounting or bring any action against us. We shall have the right at any time             must consent in writing to the designation. If you have designated both primary
         to apply to a court or competent jurisdiction for a judicial settlement of the IRA or         and contingent beneficiaries and no primary beneficiary(ies) survives you, the
         for a determination of any questions that arise with respect to the IRA. The only             contingent beneficiary(ies) shall acquire the designated share of your IRA. If you
         necessary party defendant to such action shall be you (or, if you are deceased, your          do not designate a beneficiary, or if all of your primary and contingent
         beneficiary), but we may bring in as a party defendant another person(s). The costs           beneficiary(ies) predecease you, your estate will be the beneficiary.
         of such action, including attorney’s fees, shall be charged to the IRA.                       If multiple beneficiaries are designated and are not classified, each shall be
   (h)   We shall be under no duty (a) to take any action other than as specified herein               deemed to be entitled to an equal share of all amounts that become payable to
         with respect to the IRA unless you furnish us with written instructions and such              such beneficiaries under the same terms and conditions applicable to all other
         instructions are specifically agreed to by us in writing, or (b) to defend or engage          such beneficiaries. If multiple beneficiaries are designated within the same class
         in any legal action with respect to the IRA unless we first agree in writing to do            of beneficiaries, each beneficiary within the same class shall be deemed to be
         so and we are fully indemnified to our satisfaction.                                          entitled to an equal share of all amounts that become payable to the beneficiaries
                                                                                                       in such class, upon the same terms and conditions applicable to all other such
   (i)   We, and others providing services to your account (including any brokerage                    beneficiaries.
         agent, clearing broker or mutual fund manager), may conclusively rely upon and
         shall be protected in acting upon any written instructions or other communication             To the extent that any person shall be required to survive another in order to
         received from you or your beneficiary and believed by us or those parties to be               become entitled to receive payments from the IRA, if both such persons shall die
         genuine and to have been properly executed.                                                   in circumstances in which there is substantial doubt as to which shall have been
                                                                                                       the first to die, the person required to survive in order to be entitled to benefits
         By performing services under this Agreement we are acting as your agent. You                  shall be deemed to have predeceased the other.
         acknowledge and agree that nothing in this Agreement shall be construed as
         conferring fiduciary status upon us. We shall not be required to perform any                  A spouse beneficiary shall have all rights as granted under the Code or applicable
         additional services unless specifically agreed to under the terms and conditions              Regulations to treat your IRA as his or her own. We may allow, if permitted by
         of this Agreement, or as required under the Code and the Regulations                          state law, an original IRA beneficiary(ies) (the beneficiary(ies) who is (are)
         promulgated thereunder with respect to IRAs. You agree to indemnify and hold                  entitled to receive distribution(s) from an inherited IRA at the time of your death)
         us harmless for any and all claims, actions, proceedings, damages, judgments,                 to name a successor beneficiary(ies) for the inherited IRA. This designation can
         liabilities, costs and expenses, including attorney’s fees, arising from, or in               only be made on a form provided by or acceptable to us, and it will only be
         connection with this Agreement.                                                               effective when it is filed with us during the original IRA beneficiary’s(ies’)
                                                                                                       lifetime. Unless otherwise specified, each beneficiary designation form that the
         To the extent written instructions or notices are required under this Agreement,              original IRA beneficiary(ies) files with us will cancel all previous ones. The
         we may accept or provide such information in any other form permitted by the                  consent of a successor beneficiary(ies) shall not be required for the original IRA
         Code or applicable Regulations.
Traditional IRA Plan Doc (01/07)                                                      *Page 3 of 10                                                  ©2007 BISYS Retirement Services
       beneficiary(ies) to revoke aCase       1:18-cv-06681-NRB
                                      successor   beneficiary(ies) designation. If Document
                                                                                    the     or 36-10         Filedbeginning
                                                                                               after your required    08/02/19           Page
                                                                                                                              date. If you die prior5to of  11 beginning
                                                                                                                                                        the required
       original IRA beneficiary(ies) does not designate a successor beneficiary(ies),       date, distributions will not be considered to have begun.
       his or her estate will be the successor beneficiary. In no event shall the
       successor beneficiary(ies) be able to extend the distribution period beyond that (d) If you elect to have the IRA distributed by the purchase of an annuity contract,
       required for the original IRA beneficiary.                                           you shall arrange the terms and purchase of the annuity.

8.08   Required Minimum Distributions: Your required minimum distribution is                    (e) We shall have no responsibility or liability with respect to any taxes, penalties
       calculated using the uniform lifetime table in Regulations section                           or other consequences resulting from our compliance with any election as to
       1.401(a)(9)-9. However, if your spouse is your sole designated beneficiary                   the distribution of all or part of the account, or our reliance upon any other
       and is more than 10 years younger than you, your required minimum                            information, statement or certification as may be provided by you, in order to
       distribution is calculated each year using the joint and last survivor table in              comply with section 408(a)(6) of the Code. We shall have no responsibility or
       Regulations section 1.401(a)(9)-9.                                                           liability for failing to make any distribution (in order to comply with section
                                                                                                    408(a)(6) of the Code) in the absence of any election by you as to the mode of
       If you fail to request your required minimum distribution by your required                   distribution or the receipt by us of such other information, statement or
       beginning date, we can, at our complete and sole discretion, do any one of the               certification as may be required.
       following:
                                                                                            8.13    Transfers from Other Plans: We can receive amounts transferred to this IRA
       •   make no distribution until you give us a proper withdrawal request;                      from the custodian or trustee of another IRA. In addition, we can accept direct
                                                                                                    rollovers of eligible rollover distributions from employer-sponsored retirement
       •   distribute your entire IRA to you in a single sum payment; or                            plans as permitted by the Code. We reserve the right not to accept any transfer
       •   determine your required minimum distribution from your IRA each year                     or direct rollover.
           based on your life expectancy, calculated using the uniform lifetime table
           in Regulations section 1.401(a)(9)-9, and pay those distributions to you         8.14    Liquidation of Assets: We have the right to liquidate assets in your IRA if
           until you direct otherwise.                                                              necessary to make distributions or to pay fees, expenses, taxes, penalties or
                                                                                                    surrender charges properly chargeable against your IRA. If you fail to direct
       We will not be liable for any penalties or taxes related to your failure to take a           us as to which assets to liquidate, we will decide, in our complete and sole
       required minimum distribution.                                                               discretion, and you agree not to hold us liable for any adverse consequences
                                                                                                    that result from our decision.
8.09   Termination of Agreement, Resignation, or Removal of Custodian: Either
       party may terminate this Agreement at any time by giving written notice to the       8.15    Restrictions on the Fund: Neither you nor any beneficiary may sell, transfer or
       other. We can resign as Custodian at any time effective 30 days after we mail                pledge any interest in your IRA in any manner whatsoever, except as provided
       written notice of our resignation to you. Upon receipt of that notice, you must              by law or this Agreement.
       make arrangements to transfer your IRA to another financial organization. If
       you do not complete a transfer of your IRA within 30 days from the date we                   The assets in your IRA shall not be responsible for the debts, contracts or torts
       mail the notice to you, we have the right to transfer your IRA assets to a                   of any person entitled to distributions under this Agreement.
       successor IRA custodian or trustee that we choose in our sole discretion, or we
       may pay your IRA to you in a single sum. We shall not be liable for any              8.16    What Law Applies: This Agreement is subject to all applicable federal and
       actions or failures to act on the part of any successor custodian or trustee, nor            state laws and regulations. If it is necessary to apply any state law to interpret
       for any tax consequences you may incur that result from the transfer or                      and administer this Agreement, the law of New York shall govern.
       distribution of your assets pursuant to this section.
                                                                                                    If any part of this Agreement is held to be illegal or invalid, the remaining parts
       If this Agreement is terminated, we may charge to your IRA a reasonable                      shall not be affected. Neither your nor our failure to enforce at any time or for
       amount of money that we believe is necessary to cover any associated costs,                  any period of time any of the provisions of this Agreement shall be construed
       including but not limited to, one or more of the following:                                  as a waiver of such provisions, or your right or our right thereafter to enforce
                                                                                                    each and every such provision.
       •   any fees, expenses or taxes chargeable against your IRA;
                                                                                                                             General Instructions
       •   any penalties or surrender charges associated with the early withdrawal of
           any savings instrument or other investment in your IRA.                          Section references are to the Internal Revenue Code unless otherwise noted.
       If we are required to comply with Regulations section 1.408–2(e), and we fail        Purpose of Form
       to do so, or we are not keeping the records, making the returns or sending the       Form 5305-A is a model Custodial account agreement that meets the requirements of
       statements as are required by forms or Regulations, the IRS may, after               section 408(a) and has been pre-approved by the IRS. A Traditional Individual
       notifying you, require you to substitute another trustee or custodian.               Retirement Account (Traditional IRA) is established after the form is fully executed by
                                                                                            both the individual (Depositor) and the Custodian and must be completed no later than
       We may establish a policy requiring distribution of the entire balance of your       the due date (excluding extensions) of the individual’s income tax return for the tax
       IRA to you in cash or property if the balance of your IRA drops below the            year. This account must be created in the United States for the exclusive benefit of the
       minimum balance required under the applicable investment or policy                   Depositor and his or her beneficiaries.
       established.
                                                                                            Do not file Form 5305-A with the IRS. Instead, keep it with your records.
8.10   Successor Custodian: If our organization changes its name, reorganizes,
       merges with another organization (or comes under the control of any Federal          For more information on IRAs, including the required disclosures the Custodian must
       or State agency), or if our entire organization (or any portion which includes       give the Depositor, see Pub. 590, Individual Retirement Arrangements (IRAs).
       your IRA) is bought by another organization, that organization (or agency)
       shall automatically become the trustee or custodian of your IRA, but only if it      Definitions
       is the type of organization authorized to serve as an IRA trustee or custodian.      Custodian. The custodian must be a Bank or savings and loan association, as defined
                                                                                            in section 408(n), or any person who has the approval of the IRS to act as custodian.
8.11   Amendments: We have the right to amend this Agreement at any time. Any
       amendment we make to comply with the Code and related Regulations does               Depositor. The depositor is the person who establishes the Custodial account.
       not require your consent. You will be deemed to have consented to any other
       amendment unless, within 30 days from the date we mail the amendment, you            Identifying Number
       notify us in writing that you do not consent.                                        The Depositor’s social security number will serve as the identification number of his
                                                                                            or her IRA. An employer identification number (EIN) is required only for an IRA for
8.12   Withdrawals or Transfers:                                                            which a return is filed to report unrelated business taxable income. An EIN is required
                                                                                            for a common fund created for IRAs.
   (a) All requests for withdrawal or transfer shall be in writing on a form provided
       by or acceptable to us. The method of distribution must be specified in writing.     Traditional IRA for Nonworking Spouse
       The tax identification number of the recipient must be provided to us before         Form 5305-A may be used to establish the IRA Custodial account for a nonworking
       we are obligated to make a distribution. Withdrawals shall be subject to all         spouse. Contributions to an IRA Custodial account for a nonworking spouse must be
       applicable tax and other laws and regulations, including possible early              made to a separate IRA Custodial account established by the nonworking spouse.
       withdrawal penalties or surrender charges and withholding requirements.
                                                                                                                             Specific Instructions
   (b) In addition to section 8.12(a) and the terms of Article IV, you may at any time
       elect to receive distribution of all or part of the assets in your IRA with          Article IV. Distributions made under this article may be made in a single sum,
       at least 30 days’ written notice to us (or shorter time as permitted by us). A       periodic payment, or a combination of both. The distribution option should be
       distribution under this section may be made in a lump sum payment or in the          reviewed in the year the Depositor reaches age 70 1/2 to ensure that the requirements
       form of monthly, quarterly, semi-annual or annual payments (which shall not          of section 408(a)(6) have been met.
       be de minimis). In the case of any distribution other than single payment of
       your entire interest in your IRA, you shall direct us as to which assets (or the     Article VIII. Article VIII and any that follow it may incorporate additional provisions
       proceeds thereof ) in the IRA are to be distributed. If you fail to furnish us       that are agreed to by the Depositor and Custodian to complete the agreement. They
       proper directions, we shall not be required to make any distribution under this      may include, for example, definitions, investment powers, voting rights, exculpatory
       section until we receive proper directions. However, you agree that we may           provisions, amendment and termination, removal of the Custodian, Custodian’s fees,
       exercise our discretion pursuant to section 8.14.                                    state law requirements, beginning date of distributions, accepting only cash, treatment
                                                                                            of excess contributions, prohibited transactions with the Depositor, etc. Attach
   (c) Distributions under Article IV are considered to have begun only if you die on       additional pages if necessary.

Traditional IRA Plan Doc (01/07)                                                   *Page 4 of 10                                                 ©2007 BISYS Retirement Services
                                     Case 1:18-cv-06681-NRB Document 36-10 Filed 08/02/19 Page 6 of 11
                                                             DISCLOSURE STATEMENT
RIGHT TO REVOKE YOUR IRA                                                                       3. Your designated beneficiary is determined based on the beneficiary(ies)
                                                                                                  designated as of the date of your death, who remains your beneficiary(ies) as
If you receive this Disclosure Statement at the time you establish your IRA, you have             of September 30 of the year following the year of your death. If you die,
the right to revoke your IRA within seven (7) days of its establishment. If revoked, you
are entitled to a full return of the contribution you made to your IRA. The amount                 (a) on or after your required beginning date, distributions must be made to
returned to you would not include an adjustment for such items as sales commissions,                   your beneficiary(ies) over the longer of the single life expectancy of your
administrative expenses, or fluctuation in market value. You may make this revocation                  designated beneficiary(ies), or your remaining life expectancy. If a
only by mailing or delivering a written notice to the Custodian at JPMorgan Chase                      beneficiary other than an individual or qualified trust as defined in the
Bank, N.A., 4900 Memorial Highway, Floor 3, Tampa, FL 33634-7536.                                      Regulations is named, you will be treated as having no designated
                                                                                                       beneficiary of your IRA for purposes of determining the distribution
If you send your notice by first class mail, your revocation will be deemed mailed as                  period. If there is no designated beneficiary of your IRA, distributions
of the postmark date.                                                                                  will commence using your single life expectancy, reduced by one in each
                                                                                                       subsequent year.
If you have any questions about the procedure for revoking your IRA, please call the
Custodian at the telephone number listed on the Application.                                       (b) before your required beginning date, the entire amount remaining in your
                                                                                                       account will, at the election of your designated beneficiary(ies), either
REQUIREMENTS OF AN IRA
                                                                                                        (i) be distributed by December 31 of the year containing the fifth
A. CASH CONTRIBUTIONS - Your contribution must be in cash, unless it is a                                   anniversary of your death, or
   rollover contribution.
                                                                                                        (ii) be distributed over the remaining life expectancy of your designated
B. MAXIMUM CONTRIBUTION - The total amount you may contribute to an IRA                                      beneficiary(ies).
   for any taxable year cannot exceed the lesser of 100 percent of your compensation
   or $3,000 for years 2002-2004, $4,000 for years 2005-2007, and $5,000 for 2008,                      Your designated beneficiary(ies) must elect either option (i) or (ii) by
   with possible cost-of-living adjustments in years 2009 and thereafter. If you also                   December 31 of the year following the year of your death. If no election
   maintain a Roth IRA, the maximum contribution to your Traditional IRAs (i.e.,                        is made, distribution will be calculated in accordance with option (ii). In
   IRAs subject to Internal Revenue Code (Code) sections 408(a) or 408(b)) is                           the case of distributions under option (ii), distributions must commence
   reduced by any contributions you make to your Roth IRA. Your total annual                            by December 31 of the year following the year of your death. Generally
   contribution to all Traditional IRAs and Roth IRAs cannot exceed the lesser of the                   if your spouse is the designated beneficiary, distributions need not
   dollar amounts described above or 100 percent of your compensation.                                  commence until December 31 of the year you would have attained age
                                                                                                        70 1/2, if later. If a beneficiary(ies) other than an individual or qualified
C. CONTRIBUTION ELIGIBILITY - You are eligible to make a regular contribution                           trust as defined in the Regulations is named, you will be treated as having
   to your IRA if you have compensation and have not attained age 70 1/2 by the end                     no designated beneficiary(ies) of your IRA for purposes of determining
   of the taxable year for which the contribution is made.                                              the distribution period. If there is no designated beneficiary of your IRA,
                                                                                                        the entire IRA must be distributed by December 31 of the year containing
D. CATCH-UP CONTRIBUTIONS - If you are age 50 or older by the close of the                              the fifth anniversary of your death.
   taxable year, you may make an additional contribution to your IRA. The maximum
   additional contribution is $500 for years 2002-2005 and $1,000 for years 2006 and               A spouse who is the sole designated beneficiary of your entire IRA will be
   beyond.                                                                                         deemed to elect to treat your IRA as his or her own by either (1) making
                                                                                                   contributions to your IRA or (2) failing to timely remove a required minimum
E. NONFORFEITABILITY - Your interest in your IRA is nonforfeitable.                                distribution from your IRA. Regardless of whether or not the spouse is the sole
                                                                                                   designated beneficiary of your IRA, a spouse beneficiary may roll over his or
F. ELIGIBLE CUSTODIANS - The Custodian of your IRA must be a Bank, savings                         her share of the assets to his or her own IRA.
   and loan association, credit union, or a person or entity approved by the Secretary
   of the Treasury.                                                                        INCOME TAX CONSEQUENCES OF ESTABLISHING AN IRA
G. COMMINGLING ASSETS - The assets of your IRA cannot be commingled with                   A. IRA DEDUCTIBILITY - If you are eligible to contribute to your IRA, the amount
   other property except in a common trust fund or common investment fund.                    of the contribution for which you may take a tax deduction will depend upon
                                                                                              whether you (or, in some cases, your spouse) are an active participant in an
H. LIFE INSURANCE - No portion of your IRA may be invested in life insurance                  employer-maintained retirement plan. If you (and your spouse, if married) are not
   contracts.                                                                                 an active participant, your entire IRA contribution will be deductible. If you are an
                                                                                              active participant (or are married to an active participant), the deductibility of your
I.   COLLECTIBLES - You may not invest the assets of your IRA in collectibles                 contribution will depend on your modified adjusted gross income (MAGI) and
     (within the meaning of Code section 408(m)). A collectible is defined as any work        your tax filing status for the tax year for which the contribution was made. MAGI
     of art, rug or antique, metal or gem, stamp or coin, alcoholic beverage, or other        is determined on your income tax return using your adjusted gross income but
     tangible personal property specified by the Internal Revenue Service (IRS).              disregarding any deductible IRA contribution.
     However, specially minted United States gold and silver coins, and certain state-
     issued coins are permissible investments. Platinum coins and certain gold, silver,        Definition of Active Participant - Generally, you will be an active participant if
     platinum or palladium bullion (as described in Code section 408(m)(3)) are also           you are covered by one or more of the following employer-maintained retirement
     permitted as IRA investments.                                                             plans:
J.   REQUIRED MINIMUM DISTRIBUTIONS - You are required to take minimum                         1. a qualified pension, profit sharing, 401(k), or stock bonus plan;
     distributions from your IRA at certain times in accordance with Regulations               2. a qualified annuity plan of an employer;
     section 1.408-8. Below is a summary of the IRA distribution rules.                        3. a simplified employee pension (SEP) plan;
                                                                                               4. a retirement plan established by the federal government, a state, or a political
     1. You are required to take a minimum distribution from your IRA for the year                 subdivision (except certain unfunded deferred compensation plans under Code
        in which you reach age 70 1/2 and for each year thereafter. You must take your             section 457);
        first distribution by your required beginning date, which is April 1 of the year       5. a tax-sheltered annuity for employees of certain tax-exempt organizations or
        following the year you attain age 70 1/2. The minimum distribution for any                 public schools;
        taxable year is equal to the amount obtained by dividing the account balance           6. a plan meeting the requirements of Code section 501(c)(18);
        at the end of the prior year by the applicable divisor.                                7. a qualified plan for self-employed individuals (H.R. 10 or Keogh Plan); and
                                                                                               8. a savings incentive match plan for employees of small employers (SIMPLE)
     2. The applicable divisor is generally determined using the uniform lifetime table            IRA plan or a SIMPLE 401(k) plan.
        provided by the IRS. The table assumes a designated beneficiary exactly 10
        years younger than you, regardless of who is named as your beneficiary(ies),           If you do not know whether your employer maintains one of these plans, or
        if any. If your spouse is your sole designated beneficiary, and is more than 10        whether you are an active participant in it, check with your employer or your tax
        years younger than you, the required minimum distribution is determined                advisor. Also, the IRS Form W-2, Wage and Tax Statement, that you receive at the
        annually using the actual joint life expectancy of you and your spouse                 end of the year from your employer will indicate whether you are an active
        obtained from the joint and last survivor table provided by the IRS, rather than       participant.
        the life expectancy divisor from the uniform lifetime table.                           If you are an active participant and are single, and have MAGI within the
                                                                                               applicable phase-out range listed below, the deductible amount of your
                                                                                               contribution is determined as follows: (1) begin with the appropriate phase-out
         We reserve the right to do any one of the following by April 1 of the year
                                                                                               range maximum for the applicable year (specified below), and subtract your
         following the year in which you turn age 70 1/2:
                                                                                               MAGI; (2) divide this total by the difference between the phase-out maximum and
                                                                                               minimum; (3) multiply this number by the maximum allowable contribution for
         (a) make no distribution until you give us a proper withdrawal request,
                                                                                               the applicable year, including catch-up contributions if you are age 50 or older. The
                                                                                               resulting figure will be the maximum IRA deduction you may take. For example,
         (b) distribute your entire IRA to you in a single sum payment, or
                                                                                               if you are age 30 with MAGI of $36,000 in 2002, your maximum deductible
                                                                                               contribution is $2,400 (the 2002 phase-out range maximum of $44,000 minus your
         (c) determine your required minimum distribution each year based on your
                                                                                               MAGI of $36,000, divided by the difference between the maximum and minimum
             life expectancy calculated using the uniform lifetime table, and pay those
             distributions to you until you direct otherwise.
Traditional IRA Plan Doc (01/07)                                                   *Page 5 of 10                                               ©2007 BISYS Retirement Services
                        Case
    phase-out range limits       1:18-cv-06681-NRB
                           of $10,000                             Document
                                      and multiplied by the contribution limit of                36-10
                                                                                                  *Adjusted Filed   08/02/19
                                                                                                            gross income            Page
                                                                                                                         includes foreign     7 of
                                                                                                                                          earned    11 and
                                                                                                                                                 income            income from Guam,
    $3,000.)                                                                                          America Samoa, North Mariana Islands and Puerto Rico. AGI limits are subject to cost-
                                                                                                      of-living adjustments for tax years beginning after 2006.
    If you are an active participant, are married and you file a joint income tax return, and
    have MAGI within the applicable phase-out range listed below, the deductible amount
    of your contribution is determined as follows: (1) begin with the appropriate phase-         D. TAX-DEFERRED EARNINGS - The investment earnings of your IRA are not subject
    out maximum for the applicable year (specified below), and subtract your MAGI                   to federal income tax until distributions are made (or, in certain instances, when
    range; (2) divide this total by the difference between the phase-out range maximum              distributions are deemed to be made).
    and minimum; (3) multiply this number by the maximum allowable contribution for
    the applicable year, including catch-up contributions if you are age 50 or older. The        E. NONDEDUCTIBLE CONTRIBUTIONS - You may make nondeductible contributions
    resulting figure will be the maximum IRA deduction you may take. For example, if                to your IRA to the extent that deductible contributions are not allowed. The sum of
    you are age 30 with MAGI of $56,000 in 2002, your maximum deductible                            your deductible and nondeductible IRA contributions cannot exceed your contribution
    contribution is $2,400 (the 2002 phase-out maximum of $64,000 minus your MAGI                   limit (the lesser of the allowable contribution limit described previously, or 100 percent
    of $56,000, divided by the difference between the maximum and minimum phase-out                 of compensation). You may elect to treat deductible IRA contributions as
    limits of $10,000 and multiplied by the contribution limit of $3,000.)                          nondeductible contributions.
    If you are an active participant, are married and you file a separate income tax return,           If you make nondeductible contributions for a particular tax year, you must report the
    your MAGI phase-out range is generally $0 - $10,000. However, if you lived apart for               amount of the nondeductible contribution along with your income tax return using IRS
    the entire tax year, you are treated as a single filer.                                            Form 8606. Failure to file IRS Form 8606 will result in a $50 per failure penalty.
      Tax Year               Joint Filers                        Single Taxpayers                      If you overstate the amount of designated nondeductible contributions for any taxable
                           Phase-out Range*                      Phase-out Range*                      year, you are subject to a $100 penalty unless reasonable cause for the overstatement
                        (minimum)(maximum)                    (minimum)(maximum)
                                                                                                       can be shown.

        2002               $54,000 - $64,000                     $34,000 - $44,000
                                                                                                 F.    TAXATION OF DISTRIBUTIONS - The taxation of IRA distributions depends on
                           P                                                                           whether or not you have ever made nondeductible IRA contributions. If you have only
        2003               $60,000 - $70,000                     $40,000 - $50,000
                                                                                                       made deductible contributions, any IRA distribution will be fully included in income.

        2004               $65,000 - $75,000                     $45,000 - $55,000
                                                                                                       If you have ever made nondeductible contributions to any IRA, the following formula
                                                                                                       must be used to determine the amount of any IRA distribution excluded from income.
        2005               $70,000 - $80,000                     $50,000 - $60,000
                                                                                                       (Aggregate Nondeductible Contributions)
        2006               $75,000 - $85,000                     $50,000 - $60,000                            x (Amount Withdrawn)                       = Amount Excluded from Income
        2007**            $80,000 - $100,000                     $50,000 - $60,000                             Aggregate IRA Balance

    *MAGI limits are subject to cost-of-living increases for tax years beginning after                  N
     2006.
                                                                                                       NOTE:  Aggregate nondeductible contributions include all nondeductible contributions
   **The MAGI limits for 2007 listed above are subject to additional increases.
                                                                                                       made by you through the end of the year of the distribution (which have not previously
                                                                                                       been withdrawn and excluded from income). Also note that the aggregate IRA balance
                                                                                                       includes the total balance of all of your IRAs as of the end of the year of distribution
    The MAGI phase-out range for an individual that is not an active participant, but is               and any distributions occurring during the year.
    married to an active participant, is $150,000 - $160,000. This limit is also subject to
    the cost-of-living increases for tax years beginning after 2006. If you are not an active    G. ROLLOVERS AND CONVERSIONS - Your IRA may be rolled over to an IRA of
    participant in an employer-maintained retirement plan, are married to someone who               yours, may receive rollover contributions, and may be converted to a Roth IRA,
    is an active participant, and you file a joint income tax return with the MAGI between          provided that all of the applicable rollover and conversion rules are followed. Rollover
    the applicable phaseout range for the year, your maximum deductible contribution is             is a term used to describe a tax-free movement of cash or other property to your IRA
    determined as follows: (1) begin with the appropriate MAGI phase-out maximum for                from another IRA, or from your employer’s qualified retirement plan, 403(a) annuity
    the year and subtract your MAGI from it, (2) divide this total by the difference                plan, 403(b) tax-sheltered annuity, or 457(b) eligible governmental deferred
    between the phase-out range maximum and minimum; (3) multiply this number by                    compensation plan. Conversion is a term used to describe the movement of Traditional
    the maximum allowable contribution for the applicable year, including catch-up                  IRA assets to a Roth IRA. A conversion is generally a taxable event. The rollover and
    contributions if you are age 50 or older. The resulting figure will be the maximum IRA          conversion rules are generally summarized below. These transactions are often
    deduction you may take.                                                                         complex. If you have any questions regarding a rollover or conversion, please see a
                                                                                                    competent tax advisor.

    Y
    You must round the resulting deduction to the next highest $10 if the number is not a
    multiple of 10. If your resulting deduction is between $0 and $200 you may round up                1. Traditional IRA to Traditional IRA Rollovers -Funds distributed from your IRA
    to $200.                                                                                              may be rolled over to an IRA of yours if the requirements of Code section 408(d)(3)
                                                                                                          are met. A proper IRA to IRA rollover is completed if all or part of the distribution
B. CONTRIBUTION DEADLINE - A contribution is deemed to have been made on the                              is rolled over not later than 60 days after the distribution is received. You may not
   last day of the preceding taxable year if you make a contribution by the deadline for                  have completed another IRA to IRA rollover from the distributing IRA during the
   filing your income tax return (not including extensions), and you designate that                       12 months preceding the date you receive the distribution. Further, you may roll
   contribution as a contribution for the preceding taxable year. For example, if you are                 over the same dollars or assets only once every 12 months.
   a calendar year tax payer, and you make your IRA contribution on or before April 15,
   your contribution is considered to have been made for the previous tax year if you                  2. SIMPLE IRA to Traditional IRA Rollovers -Funds may be distributed from your
   designate it as such.                                                                                  SIMPLE IRA and rolled over to your IRA without IRS penalty provided, two years
                                                                                                          have passed since you first participated in a SIMPLE IRA plan sponsored by your
C. TAX CREDIT FOR CONTRIBUTIONS - You may be eligible to receive a tax credit                             employer. As with Traditional IRA to Traditional IRA rollovers, the requirements
   for your Traditional IRA contributions. This credit will be allowed in addition to any                 of Code section 408(d)(3) must be met. A proper SIMPLE IRA to IRA rollover is
   tax deduction that may apply, and may not exceed $1,000 in a given year. You may be                    completed if all or part of the distribution is rolled over not later than 60 days after
   eligible for this tax credit if you are                                                                the distribution is received. You may not have completed another SIMPLE IRA to
    • age 18 or older as of the close of the taxable year,                                                IRA or SIMPLE IRA to SIMPLE IRA rollover from the distributing SIMPLE IRA
                                                                                                          during the 12 months preceding the date you receive the distribution. Further, you
    • not a dependent of another taxpayer, and                                                            may roll over the same dollars or assets only once every 12 months.
    • not a full-time student.                                                                         3. Employer-Sponsored Retirement Plan to Traditional IRA Rollovers -You may
    The credit is based upon your income (see chart below), and will range from 0 to 50                   roll over, directly or indirectly, any eligible rollover distribution from an eligible
    percent of eligible contributions. In order to determine the amount of your contributions,            employer-sponsored retirement plan. An eligible rollover distribution is defined
    add all of the contributions made to your Traditional or Roth IRA and reduce these                    generally as any distribution from a qualified retirement plan, 403(a) annuity,
    contributions by any distributions that you have taken during the testing period. The                 403(b) tax-sheltered annuity, or 457(b) eligible governmental deferred
    testing period begins two years prior to the year for which the credit is sought and ends             compensation plan (other than distributions to nonspouse beneficiaries), unless it is
    on the tax return due date (including extensions) for the year for which the credit is                part of a certain series of substantially equal periodic payments, a required
    sought. In order to determine your tax credit, multiply the applicable percentage from                minimum distribution, a hardship distribution, or a distribution of Roth 401(k) or
    the chart below by the amount of your contributions that do not exceed $2,000.                        Roth 403(b) elective deferrals.

                        Adjusted Gross Income*
                                                                                                         If you elect to receive your rollover distribution prior to placing it in an IRA, thereby
                                                                             Applicable
                                                                                                         conducting an indirect rollover, your plan administrator will generally be required
            Joint                 Head of a             All Other            Percentage
                                                                                                         to withhold 20 percent of your distribution as a payment of income taxes. When
           Return                 Household              Cases
                                                                                                         completing the rollover, you may make up the amount withheld, out of pocket, and
                                                                                                         roll over the full amount distributed from your employer-sponsored retirement plan.
         $1 - 30,000             $1 - 22,500           $1 - 15,000                50
                                                                                                         To qualify as a rollover, your eligible rollover distribution must be rolled over to
                                                                                                         your IRA not later than 60 days after you receive it. Alternatively, you may claim
      30,001 - 32,500        22,501 - 24,375        15,001 - 16,250               20                     the withheld amount as income, and pay the applicable income tax and, if you are

      32,501 - 50,000        24,376 - 37,500        16,251 - 25,000               10
                                                                                                         under age 59 1/2, the 10 percent early distribution penalty (unless an exception to
                                                                                                         the penalty applies).
       Over 50,000               Over 37,500          Over 25,000                 0

Traditional IRA Plan Doc (01/07)                                                        *Page 6 of 10                                                     ©2007 BISYS Retirement Services
                             Case
      As an alternative to the  indirect1:18-cv-06681-NRB
                                         rollover, your employer generally mustDocument
                                                                                   give you the   36-10    Filed
                                                                                                  G. TAX-FREE     08/02/19
                                                                                                              CHARITABLE        Page -8If you
                                                                                                                         DISTRIBUTIONS    of are
                                                                                                                                              11age 70 1/2 or older, you may
      option to directly roll over your employer-sponsored retirement plan balance to an             make tax-free distributions of up to $100,000 per year directly from your IRA to
      IRA. If you elect the direct rollover option, your eligible rollover distribution will be      certain charitable organizations. Special tax rules may apply. For further detailed
      paid directly to the IRA (or other eligible employer-sponsored retirement plan) that you       information you may wish to obtain IRS Publication 590, Individual Retirement
      designate. The 20 percent withholding requirements do not apply to direct rollovers.           Arrangements from the IRS. This provision applies to distributions during tax years
   4. Nonspouse Beneficiary Rollovers from Employer-Sponsored Retirement Plans                       2006 and 2007.
       - If you are a nonspouse beneficiary of a deceased employer plan participant, you          H. PROHIBITED TRANSACTIONS - If you or your beneficiary engage in a prohibited
       may directly roll over inherited assets from a qualified retirement plan, 403(a)              transaction with your IRA, as described in Code section 4975, your IRA will lose its
       annuity, 403(b) tax-sheltered annuity, or 457(b) governmental deferred                        tax-deferred status, and you must include the value of your account in your gross
       compensation plan to an inherited IRA. The IRA must be maintained as an inherited             income for the taxable year you engage in the prohibited transaction. The following
       IRA, subject to the beneficiary distribution requirements, (i.e. you may not roll             transactions are examples of prohibited transactions with your IRA: (1) taking a loan
       these assets to your own IRA).                                                                from your IRA; (2) buying property for personal use (present or future) with IRA
   5. Traditional IRA to Employer-Sponsored Retirement Plans - You may roll over,                    funds; or (3) receiving certain bonuses or premiums because of your IRA.
       directly or indirectly, any eligible rollover distribution from an IRA to an               I. PLEDGING - If you pledge any portion of your IRA as collateral for a loan, the
       employer’s qualified retirement plan, 403(a) annuity, 403(b) tax-sheltered annuity,           amount so pledged will be treated as a distribution, and will be included in your gross
                                                                                                  E
       or 457(b) eligible governmental deferred compensation plan so long as the                     income for the taxable year in which you pledge the assets.
       employer-sponsored retirement plan accepts such rollover contributions. An                 FEDERAL TAX PENALTIES
       eligible rollover distribution is defined as any taxable distribution from an IRA that
       is not a part of a required minimum distribution.                                          A. EARLY DISTRIBUTION PENALTY - If you are under age 59 1/2 and receive an IRA
                                                                                                     distribution, an additional tax of 10 percent will apply, unless made on account of 1)
   6. Traditional IRA to Roth IRA Conversions - If your modified adjusted gross                      death, 2) disability, 3) a qualifying rollover, 4) the timely withdrawal of an excess
       income is not more than $100,000, and you are not married filing a separate income            contribution, 5) a series of substantially equal periodic payments (at least annual
       tax return, you are eligible to convert all or any portion of your existing Traditional       payments) made over your life expectancy or the joint life expectancy of you and your
       IRA(s) into your Roth IRA(s). However, if you are age 70 1/2 or older you must                beneficiary, 6) medical expenses which exceed 7.5 percent of your adjusted gross
       remove your required minimum distribution prior to converting your Traditional                income, 7) health insurance payments if you are separated from employment and have
       IRA. The amount of the conversion from your Traditional IRA to your Roth IRA                  received unemployment compensation under a federal or state program for at least 12
       shall be treated as a distribution for income tax purposes, and is includible in your         weeks, 8) certain qualified education expenses, 9) first-home purchases (up to a life-
       gross income (except for any nondeductible contributions). Although the                       time maximum of $10,000), 10) a levy issued by the IRS, or 11) active military duty
       conversion amount is generally included in income, the 10 percent early distribution          (see Qualified Reservist Distributions, below). This additional tax will apply only to
       penalty shall not apply to conversions from a Traditional IRA to a Roth IRA,                  the portion of a distribution which is includible in your taxable income.
       regardless of whether you qualify for any exceptions to the 10 percent penalty.
                                                                                                  B. EXCESS CONTRIBUTION PENALTY - An additional tax of six percent is imposed
   7. Qualified HSA Funding Distribution - If you are eligible to contribute to a health             upon any excess contribution you make to your IRA. This additional tax will apply
       savings account (HSA), you may be eligible to take a one-time tax-free HSA                    each year in which an excess remains in your IRA. An excess contribution is any
       funding distribution from your IRA and directly deposit it to your HSA. The amount            amount that is contributed to your IRA that exceeds the amount that you are eligible
       of the qualified HSA funding distribution may not exceed the maximum HSA                      to contribute.
       contribution limit in effect for the type of high deductible health plan coverage (i.e.
       single or family coverage) that you have at the time of the deposit, and counts            C. EXCESS ACCUMULATION PENALTY - As previously described, you must take a
       toward your HSA contribution limit for that year. For further detailed information,           required minimum distribution by your required beginning date for the year you attain
       you may wish to obtain IRS Publication 969, Health Savings Accounts and Other                 age 70 1/2 and by the end of each year thereafter. Your beneficiary(ies) is required to
       Tax-Favored Health Plans.                                                                     take certain minimum distributions after your death. An additional tax of 50 percent
                                                                                                     is imposed on the amount of the required minimum distribution which should have
   8. Written Election - At the time you make a proper rollover to an IRA, you must                  been taken but was not.
       designate in writing to us, your election to treat that contribution as a rollover. Once
       made, the rollover election is irrevocable.                                                D. PENALTY REPORTING - You must file IRS Form 5329 along with your income tax
                                                                                                     return to the IRS to report and remit any additional taxes.
H. TRANSFER DUE TO DIVORCE - If all or any part of your IRA is awarded to your
   spouse or former spouse in a divorce or legal separation proceeding, the amount so             OTHER
   awarded will be treated as the spouse’s IRA (and may be transferred pursuant to a              A. IRS PLAN APPROVAL - The Agreement used to establish this IRA has been approved
   court-approved divorce decree or written legal separation agreement to another IRA of             by the IRS. The IRS approval is a determination only as to form. It is not an
   your spouse), and will not be considered a taxable distribution to you. A transfer is a           endorsement of the plan in operation or of the investments offered.
   tax-free direct movement of cash and/or property from one Traditional IRA to another.          B. ADDITIONAL INFORMATION - You may obtain further information on IRAs from
I. RECHARACTERIZATIONS - If you make a contribution to a Traditional IRA and later                   your District Office of the IRS. In particular, you may wish to obtain IRS Publication
   recharacterize either all or a portion of the original contribution to a Roth IRA along           590, Individual Retirement Arrangements, by calling 1-800-TAX-FORM, or by
   with net income attributable, you may elect to treat the original contribution as having          visiting www.irs.gov on the Internet.
   been made to the Roth IRA. The same methodology applies when recharacterizing a                C. IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW
   contribution from a Roth IRA to a Traditional IRA. If you have converted from a                   ACCOUNT - To help the government fight the funding of terrorism and money
   Traditional IRA to a Roth IRA you may recharacterize the conversion along with net                laundering activities, Federal law requires all financial organizations to obtain, verify,
   income attributable back to the Traditional IRA. The deadline for completing a                    and record information that identifies each person who opens an account. What this
   recharacterization is your tax filing deadline (including any extensions), for the year           means for you: When you open an account, you are required to provide your name,
   for which the original contribution was made or conversion completed.                             residential address, date of birth, and identification number. We may require other
                                                                                                     information that will allow us to identify you.
LIMITATIONS AND RESTRICTIONS                                                                      D. HURRICANE RELATED RELIEF - If you are an individual who sustained an
A. SEP PLANS - Under a simplified employee pension (SEP) plan that meets the                         economic loss due to, or are otherwise considered affected by, Hurricane Katrina, Rita
   requirements of Code section 408(k), your employer may make contributions to your                 or Wilma, you may be eligible for favorable tax treatment on distributions and
   IRA. Your employer is required to provide you with information which describes the                rollovers from your Traditional IRA. Qualified distributions include Traditional IRA
   terms of your employer’s SEP plan.                                                                distributions made on or after specified dates for each hurricane and before January 1,
                                                                                                     2007 to a qualified individual. For a complete definition of what constitutes a
B. SPOUSAL IRA - If you are married and have compensation, you may contribute to an                  qualified individual and a qualified hurricane distribution for purposes of hurricane
   IRA established for the benefit of your spouse for any year prior to the year your spouse         relief, refer to IRS Publication 4492, Information for Taxpayers Affected by
   turns age 70 1/2, regardless of whether or not your spouse has compensation. You may              Hurricanes Katrina, Rita and Wilma.
   make these spousal contributions even if you are age 70 1/2 or older. You must file a
   joint income tax return for the year for which the contribution is made.                          1. 10 Percent Penalty Exception for Qualified Distributions - Qualified hurricane
                                                                                                         distributions are not subject to the 10 percent early distribution penalty tax. This
   The amount you may contribute to your IRA and your spouse’s IRA is the lesser of 100                  penalty exception applies only to the first $100,000 of qualified distributions to
   percent of your combined compensation or $6,000 for 2002-2004, $8,000 for 2005-                       each individual.
   2007, and $10,000 for 2008. This amount may be increased with cost-of-living
   adjustments in 2009 and beyond. However, you may not contribute more than the                     2. Taxation May Be Spread Over Three Years - If you receive qualified hurricane
   individual contribution limit to each IRA.                                                            distributions, you may elect to include the distribution in your gross income ratably
                                                                                                         over three years beginning with the year of the distribution.
   If your spouse is age 50 or older by the close of the taxable year, and is otherwise
   eligible, you may make an additional contribution to your spouse’s IRA. The                       3. Repayment of Qualified Hurricane Distribution - You may roll over qualified
   maximum additional contribution is $500 for years 2002-2005, and $1,000 for years                     hurricane distributions to an eligible retirement plan, and avoid federal income
   2006 and beyond.                                                                                      taxation, within three years of the date of receipt of the distribution. The 60-day
                                                                                                         rollover rule does not apply to these distributions.
C. DEDUCTION OF ROLLOVERS AND TRANSFERS - A deduction is not allowed for
   rollover contributions or transfers.                                                              For further detailed information on tax relief granted for hurricanes Katrina, Rita and
                                                                                                     Wilma, and other exceptions which may be granted in the future by the IRS, you may
D. GIFT TAX - Transfers of your IRA assets to a beneficiary made during your life and at             wish to obtain IRS Publication 590, Individual Retirement Arrangements from the IRS.
   your request may be subject to federal gift tax under Code section 2501.
                                                                                                  E. QUALIFIED RESERVIST DISTRIBUTIONS - If you are a qualified reservist called
E. SPECIAL TAX TREATMENT - Capital gains treatment and 10-year forward income                        to active duty, you may be eligible to take penalty-free distributions from your IRA
   averaging authorized by Code section 402 do not apply to IRA distributions.                       and recontribute those amounts to an IRA generally within a two-year period from
F. INCOME TAX TREATMENT - Any withdrawal from your IRA is subject to federal                         your date of return. For further detailed information you may wish to obtain IRS
   income tax withholding. You may, however, elect not to have withholding apply to                  Publication 590, Individual Retirement Arrangements from the IRS.
   your IRA withdrawal. If withholding is applied to your withdrawal, not less than 10
   percent of the amount withdrawn must be withheld.

Traditional IRA Plan Doc (01/07)                                                       *Page 7 of 10                                                    ©2007 BISYS Retirement Services
traditional final text for pdf                       12/18/06          3:04 PM         Page 4

                                  Case 1:18-cv-06681-NRB Document 36-10 Filed 08/02/19 Page 9 of 11



                                   FINANCIAL DISCLOSURE FOR FDIC-INSURED ACCOUNTS
                                                ANNUAL CONTRIBUTIONS
        Custodian, we
    As Custodian,    we are
                         arerequired
                              requiredtotoprovide
                                            provideyou
                                                     youwith
                                                          witha aprojection
                                                                   projectionofofthethegrowth
                                                                                         growthofof  your
                                                                                                  your    IRA
                                                                                                        IRA     based
                                                                                                             based   onon   certain
                                                                                                                         certain     assumptions.
                                                                                                                                 assumptions.     TheThe    following
                                                                                                                                                        following       tables
                                                                                                                                                                    tables      indicate
                                                                                                                                                                            indicate      the amounts
                                                                                                                                                                                      the amounts        available
                                                                                                                                                                                                    available       if
                                                                                                                                                                                                               if you
    you were
    were       to withdraw
          to withdraw         your funds
                        your funds   at the at the indicated
                                            indicated          times.
                                                       times. The      Thereflect
                                                                    tables   tableshow
                                                                                     reflect  how andeposit
                                                                                          an annual    annualofdeposit
                                                                                                                 $1,000,ofmade
                                                                                                                             $1,000,
                                                                                                                                 on themade
                                                                                                                                          firston
                                                                                                                                               daythe
                                                                                                                                                    of first
                                                                                                                                                       eachday
                                                                                                                                                             year,ofwill
                                                                                                                                                                     each  year,based
                                                                                                                                                                         grow     will on
                                                                                                                                                                                       grow
                                                                                                                                                                                          1%based    onrate
                                                                                                                                                                                               interest  1%annually
                                                                                                                                                                                                             interest
    rate annually (based
    compounded      compounded
                           on 365(based
                                      days). on  365funds
                                             If the  days).areIf deposited
                                                                 the funds inarea deposited   in a Chase
                                                                                   Chase Retirement        Retirement
                                                                                                         Certificate     Certificate
                                                                                                                      of Deposit,  theofbank
                                                                                                                                           Deposit,  the for
                                                                                                                                                penalty   penalty
                                                                                                                                                              earlyfor   early withdrawal
                                                                                                                                                                     withdrawal              is $25
                                                                                                                                                                                   is $25 plus   3%plus   3%amount
                                                                                                                                                                                                      of the   of the
    amount withdrawn.
    withdrawn.              If the
                 If the funds   are funds  are deposited
                                    deposited   in a ChaseinRetirement
                                                              a Chase Retirement
                                                                          Money Market  Money   Marketthere
                                                                                             Account,    Account,    there penalty
                                                                                                              is no bank   is no penalty     for withdrawal.
                                                                                                                                    for withdrawal.             The potential
                                                                                                                                                        The potential    $30 IRA $50  Trustee-to-Trustee
                                                                                                                                                                                   Annual                   Transfer
                                                                                                                                                                                             Fee is also reflected  in
    Feeprojected
    the  is also reflected   in the projected
                   dollar amounts.                 Account
                                       Please seedollar     Rules and
                                                         amounts.    TheRegulations
                                                                           projected annual     amountslisting
                                                                                         for a complete   are only    projections
                                                                                                                  of fees that yourand    are based
                                                                                                                                      retirement      onmay
                                                                                                                                                   plan    manybe assumptions.
                                                                                                                                                                   subject to. TheThey     are not
                                                                                                                                                                                     projected      guaranteed,
                                                                                                                                                                                                annual  amounts butare
    depend
    only     on manyand
          projections   factors  including
                           are based         the interest
                                        on many           rates and
                                                   assumptions.   Theyterms   of future
                                                                         are not          funding
                                                                                  guaranteed,    butinstruments.
                                                                                                      depend on many factors including the interest rates and terms of future funding instruments.

    Value After First Five Years
    This table shows the amount that would be available to you if you were to withdraw your funds at the indicated times based on the assumptions stated above.

           End of
           End ofYear
                  Year                                                                  No Penalty*
                                                                                             No Penalty                                                                        3%$25
                                                                                                                                                                                  plusplus
                                                                                                                                                                                      $25* 3%
               1      1                                                                     $960 $980                                                                               $925
                                                                                                                                                                                  $904
               2      2                                                                    $1,980
                                                                                                $1,969                                                                           $1,894
                                                                                                                                                                                   $1,885
               3                                                                           $3,010                                                                                $2,893
               4      3                                                                         $2,969
                                                                                           $4,051                                                                                  $2,855
                                                                                                                                                                                 $3,902
               5      4                                                                         $3,978
                                                                                           $5,102                                                                                  $3,834
                                                                                                                                                                                 $4,922
                      5                                                                         $4,997Transfer Fee
                                                                        *includes $50 Trustee-to-Trustee                                                                               $4,823

    Values at Ages 60, 65 and 70
    This table shows the amounts that would be available to you if you were to withdraw your funds at the end of the years in which you would attain ages 60, 65 and 70. Find your
    age as of the beginning of the year in which the IRA was established and funded, and then the values as of end of the years in which you would attain ages 60, 65 and 70 follow.

                                              No Penalty                                                                                                3% plus $25
                           (includes $50 No Penalty
                                         Trustee-to-Trustee Transfer Fee)                                                                                       $25 plus 3%
                                                                                                                                      (includes $50 Trustee-to-Trustee Transfer Fee)
       Present Age                   60                     65                      70                                       Present Age                   60                     65                      70
     Present                                                                                                      Present
       Age18              60
                           $50,826                65
                                              $58,416                            $66,39370                         Age             18      60          $49,276          65 $56,638                   70
                                                                                                                                                                                                      $64,376
        18 19              $49,353
                       $52,347                $56,868
                                               $60,172                           $64,766
                                                                                      $68,396                       18             19   $50,750        $47,847       $58,340$55,137                   $62,798
                                                                                                                                                                                                  $66,318
        19 20              $47,894
                       $50,828                $55,335
                                               $58,576                           $63,155
                                                                                      $66,718                       19             20   $49,277        $46,432       $56,792$53,649                   $61,235
                                                                                                                                                                                                  $64,690
        20 21              $46,450
                       $49,325                $53,817
                                               $56,995                           $61,559
                                                                                      $65,057                       20             21   $47,818        $45,031       $55,259$52,177                   $59,688
                                                                                                                                                                                                  $63,079
        21 22              $45,020
                       $47,836                $52,314
                                               $55,431                           $59,980
                                                                                      $63,413                       21             22   $46,374        $43,644       $53,741$50,719                   $58,155
                                                                                                                                                                                                  $61,484
        22 23              $43,604
                       $46,362                $50,826
                                               $53,881                           $58,416
                                                                                      $61,784                       22             23   $44,944        $42,271       $52,238$49,276                   $56,638
                                                                                                                                                                                                  $59,904
        23 24              $42,202
                       $44,902                $49,353
                                               $52,347                           $56,868
                                                                                      $60,172                       23             24   $43,529        $40,911       $50,750$47,847                   $55,137
                                                                                                                                                                                                  $58,340
        24 25              $40,815
                       $43,457                $47,894
                                               $50,828                           $55,335
                                                                                      $58,576                       24             25   $42,127        $39,565       $49,277$46,432                   $53,649
                                                                                                                                                                                                  $56,792
        25 26              $39,440
                       $42,026                $46,450
                                               $49,325                           $53,817
                                                                                      $56,995                       25             26   $40,739        $38,232       $47,818$45,031                   $52,177
                                                                                                                                                                                                  $55,259
        26 27              $38,080
                       $40,610                $45,020
                                               $47,836                           $52,314
                                                                                      $55,431                       26             27   $39,365        $36,913       $46,374$43,644                   $50,719
                                                                                                                                                                                                  $53,741
        27 28              $36,733
                       $39,207                $43,604
                                               $46,362                           $50,826
                                                                                      $53,881                       27             28   $38,004        $35,606       $44,944$42,271                   $49,276
                                                                                                                                                                                                  $52,238
        28 29              $35,399
                       $37,819                $42,202
                                               $44,902                           $49,353
                                                                                      $52,347                       28             29   $36,657        $34,312       $43,529$40,911                   $47,847
                                                                                                                                                                                                  $50,750
        29 30              $34,079
                       $36,444                $40,815
                                               $43,457                           $47,894
                                                                                      $50,828                       29             30   $35,324        $33,031       $42,127$39,565                   $46,432
                                                                                                                                                                                                  $49,277
        30 31              $32,771
                       $35,082                $39,440
                                               $42,026                           $46,450
                                                                                      $49,325                       30             31   $34,003        $31,763       $40,739$38,232                   $45,031
                                                                                                                                                                                                  $47,818
        31 32              $31,477
                       $33,734                $38,080
                                               $40,610                           $45,020
                                                                                      $47,836                       31             32   $32,696        $30,508       $39,365$36,913                   $43,644
                                                                                                                                                                                                  $46,374
        32 33              $30,195
                       $32,400                $36,733
                                               $39,207                           $43,604
                                                                                      $46,362                       32             33   $31,401        $29,264       $38,004$35,606                   $42,271
                                                                                                                                                                                                  $44,944
        33 34              $28,926
                       $31,079                $35,399
                                               $37,819                           $42,202
                                                                                      $44,902                       33             34   $30,120        $28,033       $36,657$34,312                   $40,911
                                                                                                                                                                                                  $43,529
        34 35              $27,670
                       $29,770                $34,079
                                               $36,444                           $40,815
                                                                                      $43,457                       34             35   $28,851        $26,815       $35,324$33,031                   $39,565
                                                                                                                                                                                                  $42,127
        35 36              $26,426
                       $28,475                $32,771
                                               $35,082                           $39,440
                                                                                      $42,026                       35             36   $27,594        $25,608       $34,003$31,763                   $38,232
                                                                                                                                                                                                  $40,739
        36 37              $25,194
                       $27,193                $31,477
                                               $33,734                           $38,080
                                                                                      $40,610                       36             37   $26,350        $24,413       $32,696$30,508                   $36,913
                                                                                                                                                                                                  $39,365
        37 38              $23,975
                       $25,923                $30,195
                                               $32,400                           $36,733
                                                                                      $39,207                       37             38   $25,119        $23,231       $31,401$29,264                   $35,606
                                                                                                                                                                                                  $38,004
        38 39              $22,767
                       $24,666                $28,926
                                               $31,079                           $35,399
                                                                                      $37,819                       38             39   $23,899        $22,059       $30,120$28,033                   $34,312
                                                                                                                                                                                                  $36,657
        39 40              $21,572
                       $23,421                $27,670
                                               $29,770                           $34,079
                                                                                      $36,444                       39             40   $22,692        $20,900       $28,851$26,815                   $33,031
                                                                                                                                                                                                  $35,324
        40 41              $20,388
                       $22,189                $26,426
                                               $28,475                           $32,771
                                                                                      $35,082                       40             41   $21,497        $19,752       $27,594$25,608                   $31,763
                                                                                                                                                                                                  $34,003
        41 42              $19,217
                       $20,969                $25,194
                                               $27,193                           $31,477
                                                                                      $33,734                       41             42   $20,313        $18,615       $26,350$24,413                   $30,508
                                                                                                                                                                                                  $32,696
        42 43              $18,056
                       $19,760                $23,975
                                               $25,923                           $30,195
                                                                                      $32,400                       42             43   $19,141        $17,490       $25,119$23,231                   $29,264
                                                                                                                                                                                                  $31,401
        43 44              $16,908
                       $18,564                $22,767
                                               $24,666                           $28,926
                                                                                      $31,079                       43             44   $17,981        $16,375       $23,899$22,059                   $28,033
                                                                                                                                                                                                  $30,120
        44 45              $15,770
                       $17,380                $21,572
                                               $23,421                           $27,670
                                                                                      $29,770                       44             45   $16,832        $15,272       $22,692$20,900                   $26,815
                                                                                                                                                                                                  $28,851
        45 46              $14,644
                       $16,207                $20,388
                                               $22,189                           $26,426
                                                                                      $28,475                       45             46   $15,695        $14,180       $21,497$19,752                   $25,608
                                                                                                                                                                                                  $27,594
        46 47              $13,529
                       $15,046                $19,217
                                               $20,969                           $25,194
                                                                                      $27,193                       46             47   $14,568        $13,098       $20,313$18,615                   $24,413
                                                                                                                                                                                                  $26,350
        47 48              $12,425
                       $13,897                $18,056
                                               $19,760                           $23,975
                                                                                      $25,923                       47             48   $13,454        $12,027       $19,141$17,490                   $23,231
                                                                                                                                                                                                  $25,119
        48 49              $11,332
                       $12,759                $16,908
                                               $18,564                           $22,767
                                                                                      $24,666                       48             49   $12,350        $10,967       $17,981$16,375                   $22,059
                                                                                                                                                                                                  $23,899
        49 50              $10,250
                       $11,632                $15,770
                                               $17,380                           $21,572
                                                                                      $23,421                       49             50   $11,257        $9,917        $16,832$15,272                   $20,900
                                                                                                                                                                                                  $22,692
        50 51              $9,178
                       $10,516                $14,644
                                               $16,207                           $20,388
                                                                                      $22,189                       50             51   $10,174        $8,878        $15,695$14,180                   $19,752
                                                                                                                                                                                                  $21,497
        51 52              $8,117
                        $9,412                $13,529
                                               $15,046                           $19,217
                                                                                      $20,969                       51             52    $9,103        $7,849        $14,568$13,098                   $18,615
                                                                                                                                                                                                  $20,313
        52 53              $7,067
                        $8,318                $12,425
                                               $13,897                           $18,056
                                                                                      $19,760                       52             53    $8,042        $6,830        $13,454$12,027                   $17,490
                                                                                                                                                                                                  $19,141
        53 54              $6,027
                        $7,235                $11,332
                                               $12,759                           $16,908
                                                                                      $18,564                       53             54    $6,992        $5,821        $12,350$10,967                   $16,375
                                                                                                                                                                                                  $17,981
        54 55              $4,997
                        $6,163                $10,250
                                               $11,632                           $15,770
                                                                                      $17,380                       54             55    $5,952        $4,823        $11,257 $9,917                   $15,272
                                                                                                                                                                                                  $16,832
        55 56           $5,102
                           $3,978              $10,516
                                              $9,178                                  $16,207
                                                                                 $14,644                            55             56   $4,922         $3,834        $10,174 $8,878               $15,695
                                                                                                                                                                                                      $14,180
        56 57          $4,051
                           $2,969               $9,412
                                              $8,117                                  $15,046
                                                                                 $13,529                            56             57   $3,902         $2,855         $9,103 $7,849               $14,568
                                                                                                                                                                                                      $13,098
        57 58          $3,010
                           $1,969               $8,318
                                              $7,067                                  $13,897
                                                                                 $12,425                            57             58   $2,893         $1,885         $8,042 $6,830               $13,454
                                                                                                                                                                                                      $12,027
        58 59          $1,980$980               $7,235
                                              $6,027                                  $12,759
                                                                                 $11,332                            58             59   $1,894          $925          $6,992 $5,821               $12,350
                                                                                                                                                                                                      $10,967
        59 60            $960                   $6,163
                                              $4,997                                  $11,632
                                                                                 $10,250                            59             60     $904                        $5,952 $4,823               $11,257
                                                                                                                                                                                                       $9,917
        60 61                                   $5,102
                                              $3,978                                  $10,516
                                                                                  $9,178                            60             61                                 $4,922 $3,834               $10,174
                                                                                                                                                                                                       $8,878
        61 62                                   $4,051
                                              $2,969                             $8,117$9,412                       61             62                                 $3,902 $2,855                $9,103
                                                                                                                                                                                                      $7,849
        62 63                                   $3,010
                                              $1,969                             $7,067$8,318                       62             63                                 $2,893 $1,885                $8,042
                                                                                                                                                                                                      $6,830
        63 64                                   $1,980
                                                $980                             $6,027$7,235                       63             64                                 $1,894 $8,878                $6,992
                                                                                                                                                                                                      $5,821
        64 65                                    $960                            $4,997$6,163                       64             65                                  $904                        $5,952
                                                                                                                                                                                                       $4,823
        65 66                                                                    $3,978$5,102                       65             66                                                              $4,922
                                                                                                                                                                                                       $3,834
        66 67                                                                    $2,969$4,051                       66             67                                                              $3,902
                                                                                                                                                                                                       $2,855
        67 68                                                                    $1,969$3,010                       67             68                                                              $2,893
                                                                                                                                                                                                       $1,885
        68 69                                                                      $980$1,980                       68             69                                                              $1,894
                                                                                                                                                                                                        $925
        69                                                                               $960                       69                                                                              $904
    Note: Decimal places were dropped in projections

    Traditional IRA Plan Doc (01/07)                                                                *Page 8 of 10                                                          ©2007 BISYS Retirement Services
                              Case 1:18-cv-06681-NRB Document 36-10 Filed 08/02/19 Page 10 of 11
                                FINANCIAL DISCLOSURE FOR FDIC-INSURED ACCOUNTS
                                              SINGLE SUM DEPOSIT
As
 As Custodian,
     Custodian, wewe are  required toto provide
                                        provide youyouwith
                                                         withaaprojection
                                                                projectionofofthe
                                                                                thegrowth
                                                                                     growthofofyour
                                                                                                 yourIRAIRAbased
                                                                                                             basedononcertain
                                                                                                                         certain   assumptions.      The  following   tables   indicate
                                                                                                                                                                                     the the amounts    available   if
you
 werewere   to withdraw
                     youryour
                      are required
                            fundsfunds
                                   at theatindicated
                                            the indicated
                                                       times.times.  The tables
                                                                           reflectreflect
                                                                                    how a how    a single  sum deposit    (i.e.
                                                                                                                                 assumptions.
                                                                                                                                 onerollover
                                                                                                                                       time rollover
                                                                                                                                                 The  following
                                                                                                                                                       or transfer)
                                                                                                                                                                   tables
                                                                                                                                                                     of made
                                                                                                                                                                          $1,000,
                                                                                                                                                                           indicate
                                                                                                                                                                                 onmade
                                                                                                                                                                                          amounts
                                                                                                                                                                                           on day
                                                                                                                                                                                               the first
                                                                                                                                                                                                    available
                                                                                                                                                                                                         day  of year
                                                                                                                                                                                                               if you
                                                                                                                                                                                                                  the
first
 will year
      growwill
       to withdraw
                 grow
                    on based  on 1%rateinterest   rate compounded
                                                       annually compounded
                                                               The tables
                                                                       (based on(based    on 365
                                                                                           single   sum deposit
                                                                                                    days). If the
                                                                                                              are funds
                                                                                                                  (i.e. one
                                                                                                                          are deposited
                                                                                                                             time
                                                                                                                                in a ChaseinRetirement
                                                                                                                                               or transfer)
                                                                                                                                                a Chase Retirement
                                                                                                                                                            CertificateCertificate
                                                                                                                                                             of $1,000,
                                                                                                                                                                         of Deposit,ofthe
                                                                                                                                                                                     the first
                                                                                                                                                                                          Deposit,  the penalty
                                                                                                                                                                                                    of the first
                                                                                                                                                                                                                  for
early  withdrawal
             based
              is $25isplus
                        1% interest
                        $253%plus
                               of 3%    of the amount
                                            annually
                                                          withdrawn.     If the
                                                                             arefunds
                                                                                   365 days).
                                                                                        are deposited
                                                                                             in a ChaseinRetirement
                                                                                                If the funds
                                                                                                            a Chase Retirement
                                                                                                                   deposited
                                                                                                                                       Money    Market    Account,   therepenalty
                                                                                                                                                                             is no penalty
                                                                                                                                                                                            bank penalty
                                                                                                                                                                                             for withdrawal.
                                                                                                                                                                                                           for early
                                                                                                                                                                                                                 The
potential
 withdrawal
           $50 Trustee-to-Trustee
                                   the amount
                                        Transfer
                                             in the Fee
                                                  withdrawn.
                                                         is also
                                                               If the funds
                                                                  reflected  in the
                                                                                 deposited
                                                                                     projected    dollarRules
                                                                                                         amounts.     The projected
                                                                                                                        Money Market
                                                                                                                                     for aannual
                                                                                                                                            Account,
                                                                                                                                                    amounts
                                                                                                                                                       there  is no bank
                                                                                                                                                               arefees
                                                                                                                                                                    only
                                                                                                                                                                       thatprojections
                                                                                                                                                                                    for withdrawal.
                                                                                                                                                                                         and are
                                                                                                                                                                                               planbased
                                                                                                                                                                                                      The potential
                                                                                                                                                                                                          on subject
                                                                                                                                                                                                              many
assumptions.
 $30 IRA Annual
                 They
                    Fee is also reflected
                        are not guaranteed,      but
                                                    projected
                                                     depend onand
                                                               dollar
                                                                  many
                                                                       amounts.
                                                                         factorsonincluding
                                                                                 Please  see Account
                                                                                              the interestThey
                                                                                                            ratesare
                                                                                                               and Regulations
                                                                                                                  andnotterms    of futurebutfunding
                                                                                                                                           complete
                                                                                                                                               dependinstruments.
                                                                                                                                                      listing of             your retirement         may be
 to. The projected  annual   amounts    are only   projections       are based      many assumptions.                     guaranteed,                   on many factors including the interest rates and terms
 of future funding instruments.

This table shows the amount that would be available to you if you were to withdraw your funds at the indicated times based on the assumptions stated above.
Value After First Five Years

        End of Year
                End of Year                                                          No Penalty*
                                                                                            No Penalty                                                                        3%$25
                                                                                                                                                                                 plusplus
                                                                                                                                                                                      $25* 3%
            1                                                                            $960 $980                                                                               $904
            2                                                                            $970 $959                                                                               $914
                    1                                                                                                                                                               $925
            3                                                                            $980                                                                                    $924
                    2                                                                                                                                                               $905
            4       3                                                                    $990 $938                                                                               $934
                                                                                                                                                                                    $885
            5                                                                           $1,001 $918                                                                              $944
                                                                                                                                                                                    $
                    4                                                                                                                                                               $865
                          5                                          *includes $50 Trustee-to-Trustee
                                                                                                $896Transfer Fee                                                                       $845

This table shows the amounts that would be available to you if you were to withdraw your funds at the end of the years in which you would attain ages 60, 65
                                                                                                                                                           $ and 70. Find your
Values at Ages 60, 65 and 70
age as of the beginning of the year in which the IRA was established and funded, and then the values as of end of the years in which you would attain ages 60, 65 and 70 follow.

                                        No Penalty                                                                                                        $25 plus 3%
                       (includes60
                                 $50 Trustee-to-Trustee
                                                   65 Transfer Fee) 70
                                          No Penalty                                                                                                  3% plus  $25
    Present Age                                                                                                            Present(includes
                                                                                                                                   Age      $50 Trustee-to-Trustee
                                                                                                                                                   60              Transfer
                                                                                                                                                                      65 Fee)                            70
 Present18                 $0                    $0                              $0                            Present           18                      $0                      $0                      $0

     18 20           $1,468$8                  $1,546                            $0 $1,627                       18                    $1,398                        $1,473                       $1,552$0
   Age19               60 $0                     65
                                                 $0                              $0 70                          Age              19      60              $0            65        $0                 70 $0

     19 21           $1,453$38                 $1,530                            $0 $1,611                       19                    $1,383                        $1,458                       $1,536$0
                                                 $0                                                                              20                      $0                      $0

     20 22           $1,438$67                 $1,514                            $0 $1,594                       20                    $1,369                        $1,442                       $1,520$0
                                                 $0                                                                              21                      $11                     $0

     21 23           $1,424$96                 $1,499                            $0 $1,578                       21                    $1,354                        $1,427                       $1,504$0
                                                 $0                                                                              22                      $40                     $0

     22 24           $1,409                    $1,483                            $0 $1,562                       22                    $1,340                        $1,412                       $1,488$0
                                                 $0                                                                              23                      $69                     $0

     23 25           $1,395                    $1,468                            $0 $1,546                       23                    $1,326                        $1,398                       $1,473$0
                          $126                   $0                                                                              24                      $97                     $0

     24 26           $1,380                    $1,453                            $0 $1,530                       24                    $1,312                        $1,383                       $1,458$0
                          $154                   $8                                                                              25                     $125                     $0

     25 27           $1,366                    $1,438                            $0 $1,514                       25                    $1,299                        $1,369                       $1,442$0
                          $183                  $38                                                                              26                     $152                     $11

     26 28           $1,352                    $1,424                            $0 $1,499                       26                    $1,285                        $1,354                       $1,427$0
                          $211                  $67                                                                              27                     $180                     $40

     27 29           $1,338                    $1,409                            $0 $1,483                       27                    $1,272                        $1,340                       $1,412$0
                          $239                  $96                                                                              28                     $207                     $69

     28 30           $1,324                    $1,395                            $8 $1,468                       28                    $1,258                        $1,326                       $1,398$0
                          $267                 $126                                                                              29                     $234                     $97

     29 31           $1,311                    $1,380                            $38$1,453                       29                    $1,245                        $1,312                       $1,383
                          $294                 $154                                                                              30                     $260                    $125

     30 32           $1,297                    $1,366                            $67$1,438                       30                    $1,232                        $1,299                       $1,369
                          $321                 $183                                                                              31                     $286                    $152                    $11

     31 33           $1,284                    $1,352                            $96$1,424                       31                    $1,219                        $1,285                       $1,354
                          $348                 $211                                                                              32                     $312                    $180                    $40

     32 34           $1,271                    $1,338                           $126$1,409                       32                    $1,206                        $1,272                       $1,340
                          $374                 $239                                                                              33                     $338                    $207                    $69

     33 35           $1,258                    $1,324                           $154$1,395                       33                    $1,193                        $1,258                       $1,326
                          $401                 $267                                                                              34                     $364                    $234                    $97

     34 36           $1,245                    $1,311                           $183$1,380                       34                    $1,181                        $1,245                       $1,312
                          $427                 $294                                                                              35                     $389                    $260                   $125

     35 37           $1,232                    $1,297                           $211$1,366                       35                    $1,168                        $1,232                       $1,299
                          $452                 $321                                                                              36                     $414                    $286                   $152

     36 38           $1,219                    $1,284                           $239$1,352                       36                    $1,156                        $1,219                       $1,285
                          $478                 $348                                                                              37                     $439                    $312                   $180

     37 39           $1,207                    $1,271                           $267$1,338                       37                    $1,144                        $1,206                       $1,272
                          $503                 $374                                                                              38                     $463                    $338                   $207

     38 40           $1,194                    $1,258                           $294$1,324                       38                    $1,132                        $1,193                       $1,258
                          $528                 $401                                                                              39                     $487                    $364                   $234

     39 41           $1,182                    $1,245                           $321$1,311                       39                    $1,120                        $1,181                       $1,245
                          $553                 $427                                                                              40                     $511                    $389                   $260

     40 42           $1,170                    $1,232                           $348$1,297                       40                    $1,108                        $1,168                       $1,232
                          $578                 $452                                                                              41                     $535                    $414                   $286

     41 43           $1,158                    $1,219                           $374$1,284                       41                    $1,096                        $1,156                       $1,219
                          $602                 $478                                                                              42                     $559                    $439                   $312

     42 44           $1,146                    $1,207                           $401$1,271                       42                    $1,085                        $1,144                       $1,206
                          $626                 $503                                                                              43                     $582                    $463                   $338

     43 45           $1,134                    $1,194                           $427$1,258                       43                    $1,073                        $1,132                       $1,193
                          $650                 $528                                                                              44                     $605                    $487                   $364

     44 46           $1,122                    $1,182                           $452$1,245                       44                    $1,062                        $1,120                       $1,181
                          $673                 $553                                                                              45                     $628                    $511                   $389

     45 47           $1,110                    $1,170                           $478$1,232                       45                    $1,051                        $1,108                       $1,168
                          $697                 $578                                                                              46                     $651                    $535                   $414

     46 48           $1,099                    $1,158                           $503$1,219                       46                    $1,039                        $1,096                       $1,156
                          $720                 $602                                                                              47                     $673                    $559                   $439

     47 49           $1,088                    $1,146                           $528$1,207                       47                    $1,028                        $1,085                       $1,144
                          $743                 $626                                                                              48                     $695                    $582                   $463

     48 50           $1,076                    $1,134                           $553$1,194                       48                    $1,018                        $1,073                       $1,132
                          $765                 $650                                                                              49                     $717                    $605                   $487

     49 51           $1,065                    $1,122                           $578$1,182                       49                    $1,007                        $1,062                       $1,120
                          $788                 $673                                                                              50                     $739                    $628                   $511

     50 52           $1,054                    $1,110                           $602$1,170                       50                     $996                         $1,051                       $1,108
                          $810                 $697                                                                              51                     $761                    $651                   $535

     51 53           $1,043                    $1,099                           $626$1,158                       51                     $985                         $1,039                       $1,096
                          $832                 $720                                                                              52                     $782                    $673                   $559

     52 54           $1,032                    $1,088                           $650$1,146                       52                     $975                         $1,028                       $1,085
                          $854                 $743                                                                              53                     $803                    $695                   $582

     53 55           $1,022                    $1,076                           $673$1,134                       53                     $964                         $1,018                       $1,073
                          $875                 $765                                                                              54                     $824                    $717                   $605

     54 56           $1,011                    $1,065                           $697$1,122                       54                     $954                         $1,007                       $1,062
                          $896                 $788                                                                              55                     $845                    $739                   $628

     55 57           $1,001                    $1,054                           $720$1,110                       55                     $944                          $996                        $1,051
                          $918                 $810                                                                              56                     $865                    $761                   $651

     56 58            $990$959                 $1,043                           $743$1,099                       56                     $934                          $985                        $1,039
                          $938                 $832                                                                              57                     $885                    $782                   $673

     57 59            $980$980                 $1,032                           $765$1,088                       57                     $924                          $975                        $1,028
                                               $854                                                                              58                     $905                    $803                   $695

     58 60            $970                     $1,022                           $788$1,076                       58                     $914                          $964                        $1,018
                                               $875                                                                              59                     $925                    $824                   $717

     59 61            $960                     $1,011                           $810$1,065                       59                     $904                          $954                        $1,007
                                               $896                                                                              60                                             $845                   $739

     60 62                                     $1,001                           $832$1,054                       60                                                   $944                         $996$782
                                               $918                                                                              61                                             $865                   $761

     61 63                                      $990                            $854$1,043                       61                                                   $934                         $985$803
                                               $938                                                                              62                                             $885

     62 64                                      $980                            $875$1,032                       62                                                   $924                         $975$824
                                               $959                                                                              63                                             $905

     63 65                                      $970                            $896$1,022                       63                                                   $914                         $964$845
                                               $980                                                                              64                                             $925

     64 66                                      $960                            $918$1,011                       64                                                   $904                         $954$865
                                                                                                                                 65

     65 67                                                                      $938$1,001                       65                                                                                $944$885
                                                                                                                                 66

     66 68                                                                      $959$990                         66                                                                                $934$905
                                                                                                                                 67

     67 69                                                                      $980$980                         67                                                                                $924$925
                                                                                                                                 68

     68                                                                               $970                       68                                                                                $914
                                                                                                                                 69

Note:69Decimal places were dropped in projections                                     $960                       69                                                                                $904
Note: Decimal places were dropped in projections

Traditional IRA Plan Doc (01/07)                                                                  *Page 9 of 10                                                          ©2007 BISYS Retirement Services
                                   Case 1:18-cv-06681-NRB Document 36-10 Filed 08/02/19 Page 11 of 11
                    FINANCIAL DISCLOSURE FOR NON-FDIC INSURED ACCOUNTS
If you hold investments in your IRA, the value of your IRA will be solely dependent on the performance of the investments chosen for your IRA and the fees and charges for
the IRA itself and for such investments. Therefore no projection of the growth of your IRA can reasonably be known or guaranteed.

The current fees and charges for your IRA are set forth in the Account Rules and Regulations. As provided in the Account Rules and Regulations, fees may be changed after
notice to you. The fees and charges connected with the investments selected for your IRA (which are set forth in the applicable prospectus or contract) may include sales
commissions, investment management fees, distribution fees, set up fees, annual maintenance fees, surrender or termination fees. The method for computing and allocating
annual earnings (interest, dividends, etc.) on your investment (which are also set forth in the applicable prospectus or contract) will vary with the nature and issuer of the
investment chosen.




Traditional IRA Plan Doc (01/07)                                               *Page 10 of 10                                             ©2007 BISYS Retirement Services
